Title: Madison and Lafayette’s Louisiana Lands, 26 October 1809 (Editorial Note)
From: 
To: 


Editorial Note
A full account of the American efforts to recompense the marquis de Lafayette for his Revolutionary War services has yet to appear. The business was a long and complicated one, as was JM’s involvement in it. This commenced in 1802 while JM was secretary of state and continued into his second presidential term. Not even retirement from the presidency in 1817, however, would entirely relieve JM from his entanglement in Lafayette’s concerns, and as late as 1829 he was still receiving correspondence arising from his participation in events that had begun more than a quarter of a century earlier. In this respect, the story of Lafayette and his Louisiana lands was a difficult, but by no means a wholly unusual, episode in the annals of European land speculation in the New World.
JM had known Lafayette since 1784, and it is clear that he did not respond warmly to the Frenchman’s optimistic and enthusiastic personality. He regarded the marquis as shallow and vain, although he never let this opinion blind him to the importance of Lafayette’s sincere commitment to the cause of American liberty. When Congress voted a cash payment of $24,424 in 1794 to assist Lafayette’s family during the hard times that befell them in France after 1791, JM very probably supported the measure, and in one of his final acts before leaving Congress in 1797 he had also approved of the American efforts then being made to secure Lafayette’s release from his Austrian captivity at Olmutz. By the beginning of the nineteenth century Lafayette had been restored to his estates and to his family, but he was often in indifferent health and also in considerable financial distress (see PJMWilliam T. Hutchinson et al., eds., The Papers of James Madison (1st ser., vols. 1-10, Chicago, 1962-77, vols. 11-17, Charlottesville, Va., 1977-91)., 8:120–21 and nn., 16:498–99).
News of Lafayette’s plight was transmitted to the United States by American visitors to Paris, including James Monroe and John Dawson, who had succeeded to JM’s seat in the House of Representatives in 1797. Even Lafayette himself, when he took the initiative in reopening his correspondence with JM in December 1802, did not trouble to conceal that he was financially embarrassed, and he hinted he would be happy to accept any gift that well-disposed American friends might offer him. Evidently Dawson had raised the possibility during his visit in 1801 that Lafayette might receive some of the land warrants that had been set aside for officers of the Continental army, and it was Dawson again, in 1803, who attached a rider to a military lands bill to award the marquis an 11,520-acre tract in the lands reserved for Virginian veterans in the region north of the Kentucky and Ohio rivers. It is unlikely that Dawson took this step without the knowledge of both Jefferson and JM, and the former, to increase the value of the grant, subsequently sought and obtained congressional consent in 1804 to relocate Lafayette’s lands in the recently acquired Orleans Territory. Lafayette was quick to respond. On learning of the congressional grants of 1803–4, he forwarded JM several powers of attorney to act on his behalf, and JM thus became Lafayette’s American agent, a position he held for more than a decade (Lafayette to JM, 1 Dec. 1802 [NIC]; Lafayette to JM, 7 July 1803 and 5 Oct. 1804 [PHi]).
From 1804 onward Lafayette sent JM many profuse and lengthy letters, which JM seldom bothered to acknowledge, much less reciprocate in kind. Generally, JM preferred to discharge his agency to Lafayette by communicating instructions and suggestions to others better placed to execute them. These included, principally, treasury secretary Gallatin, Orleans territorial governor William C. C. Claiborne, and Armand Duplantier, a former French army officer who had settled in Louisiana and whom JM chose in 1805 for the tasks of selecting and surveying the best lots of land to be comprised in Lafayette’s tract. At all times JM was careful to try to give effect to his client’s wishes, but the reality of his situation on many occasions was that he had little enough solid news to announce. Consequently, he tended to leave it to others, notably to Jefferson, to American diplomatic agents abroad, or to Duplantier himself, to report back to the eager and anxious Lafayette in France. Throughout this correspondence the marquis constantly expressed his deep sense of gratitude for any actions taken on his behalf, but he also protested on more than one occasion against what he felt to be an element of coldness and reserve in JM’s handling of his affairs (JM to Armand Duplantier, 2 June 1805 [DLC]; Lafayette to JM, 16 Oct. 1805, 10 June 1807, and 26 Sept. 1807 [PHi]; JM to Lafayette, 21 Feb. 1806 [DLC]; JM to Lafayette, 1 May 1809, PJM-PSRobert A. Rutland et al., eds., The Papers of James Madison: Presidential Series (2 vols. to date; Charlottesville, Va., 1984-)., 1:150–51).
Of necessity Lafayette had little choice other than to entrust the managing of his business to JM, but he had nonetheless a fairly clear notion of how his Louisiana lands should repair his fortunes. His first priority was to realize a portion of his new asset in cash to permit him to discharge by 1807 a large debt, owed mainly to Alexander Baring and Daniel Parker, who had advanced him funds during the years immediately after his release from Olmutz. With his debt cleared, Lafayette then wanted to draw a permanent revenue from long-term leases on his remaining lands while at the same time building up an investment to bequeath to his heirs. To help raise the cash, Jefferson had suggested that some of Lafayette’s grant be located in urban property with a potentially high commercial value, and in April 1806 Duplantier accordingly filed a warrant for 1,000 acres adjacent to the downtown area of New Orleans (Lafayette to JM, 10 Oct. 1804 and 22 Apr. 1805 [PHi]).
The city area, however, was subject to a multitude of competing titles, including some in the name of Jean Gravier, whose legacy in the form of Edward Livingston’s claim to the New Orleans batture was to return to haunt both Jefferson and JM during the summer of 1810. The City Corporation also contested Duplantier’s actions, and in response Jefferson had to secure further congressional action in 1807, both to adjust the City Corporation’s claims and to allow Lafayette to receive warrants for lots containing as little as 500 acres of land. On that basis, Duplantier then filed another warrant for 503 acres of New Orleans land in November 1807, but the business of resolving the remaining competing claims in order to give Lafayette clear title dragged on for years. Ultimately, the marquis did not receive the patents for this New Orleans land until his visit to the United States in 1824–25, but long before then he had been compelled to make other arrangements for discharging his debt, and these effectively nullified his plans for drawing long-term financial benefit from his gift (Lafayette to JM, 15 Nov. 1806 [PHi]; Jefferson to Lafayette, Jan. 1804, 14 Feb. 1806, and 26 May 1807, in Chinard, Letters of Lafayette and JeffersonGilbert Chinard, ed., The Letters of Lafayette and Jefferson (Baltimore, 1929)., pp. 226, 242, 257).
The location and disposal of the remaining 11,000 acres of Lafayette’s grant was almost as difficult and complicated as the New Orleans transactions. In October 1805 Lafayette, whose needs and expectations were considerable and always growing, had expressed an interest in some rich Mississippi bottom cotton lands, and JM, after consulting with territorial governor Claiborne, suggested in 1806 that Duplantier file some claims in the parish of Pointe Coupee. But here too there were delays, arising as before from conflicting titles, the inaccuracies of earlier surveys, and the seemingly interminable processes of the law. More than one settler in the Pointe Coupee region appealed to JM to mediate with Lafayette in the matter of conflicting titles, and some of these disputes were not resolved until the 1850s. By the spring of 1810, however, much of the business regarding the lands at Pointe Coupee had been completed, and in May of that year JM was finally able to entrust nine patents for 9,000 acres of land to David Parish for conveyance to Lafayette in France (Lafayette to JM, 16 Oct. 1805 [PHi]; JM to Lafayette, 21 Feb. 1806 [DLC]; JM to Lafayette, 18 and 19 May 1810; George de Passau to JM, 10 Oct. 1810; Ebenezer Cooley to JM, 5 Jan. 1811 [DNA: RG 59, ML]).
Unfortunately, by this time Lafayette’s financial situation had deteriorated still further, since he had neither received cash from his New Orleans land nor been able to discharge the debt that had fallen due in 1807. Consequently, as soon as he received the first lot of his Pointe Coupee patents late in 1810, Lafayette had little option but to try to sell them in order to clear his debt. He found that the value of American land on the European market was considerably less than he had anticipated. Nevertheless, over the next two years Lafayette sold all of his Pointe Coupee land and also some of his New Orleans property. His purchasers were three Englishmen—Alexander Baring, Sir John Coghill, and Henry Seymour. Baring took 5,000 acres at Pointe Coupee, while Coghill purchased the other 4,000 acres and paid for an interest in the tract at New Orleans as well. At this time, too, Lafayette sold his remaining 2,000 acres of Pointe Coupee land to Henry Seymour, even though he did not receive the patents for them until 1814 (Lafayette to JM, 12 Mar. 1811, 12, 13, 22 Apr., 6 Oct. 1812, and 18 Aug. 1814 [PHi]).
As a result of these transactions, Lafayette was finally able to proclaim in late 1814 that he was “perfectly Clear of debts and pecuniary Embarrassments,” and he thereafter pressed JM to expedite the details concerning the title to his grant in New Orleans. Progress here, however, was no more rapid than it had been earlier. As has already been mentioned, the marquis eventually received title to 503 acres of city land after his visit to New Orleans in 1825. Much of this property was still encumbered with conflicting claims and many of them were subsequently found to be valid. The matter was finally settled in 1835, but by then both the marquis and his English purchaser were dead (Lafayette to Jefferson, 14 Aug. 1814, Chinard, Letters of Lafayette and JeffersonGilbert Chinard, ed., The Letters of Lafayette and Jefferson (Baltimore, 1929)., p. 346).
These problems with the Louisiana lands notwithstanding, the grant had clearly eased some of Lafayette’s difficulties, even if he did not obtain as much financial benefit as he had anticipated or would have liked. Possibly, he might have been better off in this respect had he and Jefferson decided to leave the grant in its original location northwest of the Kentucky and Ohio rivers, but in any event Congress redressed the matter in 1824 by making another gift of $200,000 in cash along with a further allotment of 23,040 acres of public land. For JM, though, the business proved to be an unremitting and seemingly never-ending task, and one might surmise that when he joined Lafayette and Jefferson in November 1824 for their final meeting, the matter of Louisiana land was never mentioned (U.S. Statutes at LargeThe Public Statutes at Large of the United States of America ... (17 vols.; Boston, 1848-73)., 6:320).
(Secondary sources used for this note: Kathryn T. Abbey, “The Land Ventures of General Lafayette in the Territory of Orleans and State of Louisiana,” La. Historical Quarterly, 16 [1933]: 359–73; and Paul V. Lutz, “Lafayette’s Louisiana Estate: The Unusual Dealings between the Marquis and Three Wealthy Englishmen,” La. Studies, 6 [1967]: 333–60.)
